Taylor, J.
(concurring) : I concur in the views expressed in the opinion of Mr. Justice Hocker in this-case, and think that the judgment in the ejectment suit should be *246reversed for the following additional reasons: The decree in the chancery suit between the same parties was not res adjudicaba of the main issue in the ejectment suit. In the chancery suit the only issue involved was the right of jtlie complainants to the tiffirma¡tive relief therein prayed of having their deed delivered up for cancellation as having been obtained by duress. This affirmative relief was denied, evidently upon the ground that the complainants showed by their bill that they were in pari delicto in executing the deed as a consideration for the compounding of a felony, and in dismissing such bill the court simply held aloof and withheld the affirmative relief sought thereby, passively leaving the complainants in the position in which they had placed themselves. No question of tbe right of possession of the .property was involved in the chancery suit, and consequently the decree dismissing the bill did not decide the question of the right of possession of the property.
In this ejectment suit at law, however, brought by the grantee in the deed sought to be canceled in the equity suit, against the grantors therein, one of the chief issues involved and to be determined was the right of p>ossession of the property, and if the facts alleged in the pleas of the defendants in such ejectment suit were proven to be true then it would have been shown that the grantee in such deed, who was the plaintiff in such ejectment suit, was aLo in pari delicto to the compounding of a felony through which such deed was obtained by him and the court should also have withheld from him the fruits of his wrongdoing by denying to him the possession of the property that he affirmatively sought by his ejectment suit. Particularly is this applicable to the plea of the defendants upon equitable grounds in the ejectment suit at *247law. By such plea tlie defendants do not seek and cannot secure any affirmative relief, but can-simply allege matter showing that the plaintiff should not be granted the affirmative relief which he seeks by his suit. If the allegations of the defendants’ plea were time, then the plaintiff in his ejectment suit should not have been permitted to reap any benefit from his claim of res adjudícala of the question presented by such pleas, but should, at least, have been tarred with the same stick of in pari delicto by which the defendants were glued to the position in which they had placed themselves by the execution of the deed sought to be canceled by their chancery suit.